ACCEPTED
                                                                      06-15-00091-CR
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                                7/17/2015 11:28:38 AM
                                                                     DEBBIE AUTREY
                                                                               CLERK

                NO. 06-15-00091-CR

           IN THE COURT OF APPEALS                 RECEIVED IN
                                             6th COURT OF APPEALS
                                               TEXARKANA, TEXAS
     SIXTH APPELLATE DISTRICT OF         TEXAS
                                             7/17/2015 11:28:38 AM
                                                  DEBBIE AUTREY
              AT TEXARKANA, TEXAS                     Clerk




         CHRISTOPHER WAYNE WILDER,
                  Appellant
                                                          7/20/2015
                         VS.

              THE STATE OF TEXAS,
                    Appellee

    Appealed from the 276th Judicial District Court
               Marion County, Texas
           Trial Court Cause No. F14492

           BRIEF OF APPELLANT
    IN SUPPORT OF MOTION TO WITHDRAW

                                 Submitted by:


                                 James P. Finstrom
                                 Counsel for Appellant
                                 P.O. Box 276
                                 Jefferson, Texas 75657
                                 903-665-7111
                                 Fax: 903-665-7167
                                 State Bar #07038000



APPELLANT DOES NOT REQUEST ORAL ARGUMENT
               IDENTITY OF PARTIES AND COUNSEL
                    Pursuant to T.R.A.P. 38.1(a)

Appellant: Christopher Wayne Wilder
           Institutional Division of Texas Department
                  of Criminal Justice
           #02001232
           Joe F. Gurney Unit
           1385 FM 3328
           Tennessee Colony, Texas 75803

Appellant’s Counsel for Appellant at hearing on State’s petition to
     revoke probated sentence

           Hon. Robert L. Cole, Jr.
           409 Fredonia, Suite 101
           Longview, Texas 75601

Appellant’s Counsel on appeal:

           Hon. James P. Finstrom
           P.O. Box 276
           Jefferson, Texas 75657

State’s Counsel at hearing on motion to adjudicate and on appeal:

           Hon. Angela Smoak, County Attorney
           102 West Austin Street
           Jefferson, Texas 75657

Trial Judge:

           Hon. Robert Rolston, Judge,
           276th Judicial District Court
           Marion County, Texas




                                   2
                  TABLE OF CONTENTS
                 Pursuant to T.R.A.P. 38.1(b)
                                                Page

IDENTITY OF PARTIES AND COUNSEL                        2

TABLE OF CONTENTS                                      3

INDEX OF AUTHORITIES                                   5

STATEMENT OF THE CASE                                  6

ISSUE PRESENTED                                        7

ISSUE NO. 1: DOES THE ISSUE WHETHER THE
EVIDENCE IS SUFFICIENT TO SUSTAIN THE COURT’S
ORDER ADJUDICATING APPELLANT’S GUILT HAVE
MERIT ON APPEAL?

ISSUE NO. 2: DOES THE ISSUE WHETHER THE
JUDICIAL CONFESSION OF APPELLANT WHEN HE
PLEADED GUILTY AND RECEIVED A TEN YEAR
SENTENCE PROBATED FOR EIGHT YEARS AND A
$2500.00 FINE IS SUFFICIENT TO SUSTAIN THE
JUDGMENT OF THE TRIAL COURT REVOKING HIS
PROBATION AFTER HIS PLEAS OF TRUE TO SOME OF
THE ALLEGATIONS IN THE MOTION TO REVOKE HIS
PROBATION HAVE MERIT ON APPEAL?

ISSUE NO. ONE (Restated)                               7

DOES THE ISSUE WHETHER THE EVIDENCE IS
SUFFICIENT TO SUSTAIN THE COURT’S ORDER
REVOKING APPELLANT’S PROBATION HAVE MERIT
ON APPEAL?

SUMMARY OF THE ARGUMENT                                7

ARGUMENT (Issue No. 1)                                 8


                              3
ISSUE NO. TWO (Restated)                           8

DOES THE ISSUE WHETHER THE JUDICIAL CONFESSION
OF APPELLANT WHEN HE PLEAD GUILTY AND RECEIVED
A TEN YEAR SENTENCE PROBATED FOR EIGHT YEARS
AND A $2500.00 FINE IS SUFFICIENT TO SUSTAIN THE
JUDGMENT OF THE TRIAL COURT REVOKING HIS
PROBATION AFTER HIS PLEAS OF TRUE TO SOME OF
THE ALLEGATIONS IN THE MOTION TO REVOKE HIS
PROBATION HAVE MERIT ON APPEAL?

SUMMARY OF THE ARGUMENT                            9

ARGUMENT (Issue No. 2)                             9

PRAYER                                             9

CERTIFICATE OF SERVICE                             10




                           4
                      INDEX OF AUTHORITIES
                     Pursuant to T.R.A.P. 38.1(c)

Cases:                                                      Page

Burns v. State, 835 S.W.2d 733                                     7
     (Tex.App.—Corpus Christi 1992, p.d.r. ref.)

Dinnery v. State, 592 S.W.2d 343 (Crim.App. 1970)                  8



Statutes:




      All references to Texas statutes, rules, etc. are to the latest
edition published by West Publishing Company, unless otherwise
noted.




                                    5
                     STATEMENT OF THE CASE
                     Pursuant to T.R.A.P. 38.1(d)

      Appellant entered a plea of guilty on August 7, 2014, to an

indictment alleging the third degree felony offense Of Failure To

Comply With Sex Offenders Duty To Register committed on June 30,

2013, and received a ten (10) year sentence in the Institutional

Division of the Texas Department of Criminal Justice probated for

eight (8) years and a $2500.00 fine. (CR 22-23) On January 14,

2014, Appellee filed State’s Petition to Revoke Probated Judgment.

(CR 25-26) On May 20, 2015, Appellant entered a plea of true to

alleged violations numbered one through five in the Petition to

Revoke and the Court heard evidence and revoked Appellant’s

probation, sentencing him to seven (7) years in Institutional Division

of the Texas Department of Criminal Justice. (CR 37-38, RR 1, 8-10,

46-47) Appellant gave timely notice of appeal on May 22, 2015.

(CR 39) Counsel was appointed to represent Appellant on appeal on

June 5, 2015. (CR 40) Counsel for Appellant believes that the

appeal of this cause is without merit and submits this brief with his

motion to withdraw from representation in this cause.




                                   6
      Counsel for Appellant is sending a copy of this Brief and a copy

of the clerk’s transcript and court reporter’s record to Appellant the

date this Brief is filed.

                         ISSUES PRESENTED
                       Pursuant to T.R.A.P. 38.1(e)

ISSUE NO 1: DOES THE ISSUE WHETHER THE EVIDENCE IS
SUFFICIENT TO SUSTAIN THE COURT’S ORDER REVOKING
APPELLANT’S PROBATION HAVE MERIT ON APPEAL?


ISSUE NO. 2: DOES THE ISSUE WHETHER THE JUDICIAL
CONFESSION OF APPELLANT WHEN HE
PLEADED GUILTY AND RECEIVED A TEN YEAR SENTENCE
PROBATED FOR EIGHT YEARS AND A $2500.00 FINE IS
SUFFICIENT TO SUSTAIN THE JUDGMENT OF THE TRIAL
COURT REVOKING HIS PROBATION AFTER HIS PLEAS OF
TRUE TO SOME OF THE ALLEGATIONS IN THE MOTION TO
REVOKE HIS PROBATION HAVE MERIT ON APPEAL?

                            ISSUE NO. ONE

                               (Restated)

DOES THE ISSUE WHETHER THE EVIDENCE IS SUFFICIENT TO
SUSTAIN THE COURT’S ORDER REVOKING APPELLANT’S
PROBATION HAVE MERIT ON APPEAL?

                        SUMMARY OF THE ARGUMENT
                         Pursuant to T.R.A.P. 38.1(g)

      Appellant discerns no potential issues to be raised on the

appeal of this cause other than the sufficiency of evidence to support

the judgment of the trial court finding Appellant guilty and probating


                                    7
his sentence and the sufficiency of the evidence to support the order

of the trial court revoking his probation. Neither have merit under the

authorities hereinafter set forth. No other issues were raised in the

record.

                              ARGUMENT

                      Pursuant to T.R.A.P. 38.1(h)
                             Issue No. 1

      Appellant entered pleas of true to five of the allegations of

violation of probation alleged against him. (RR 8-9) These alone are

sufficient to sustain the trial court’s order revoking probation. See

Burns v. State, 835 S.W.2d 733 (Tex.App.—Corpus Christi 1992,

p.d.r. ref.) There are no other issues legal presented in connection

with the revocation proceeding which might arguably result in reversal

of the trial court’s order revoking probation.

                            ISSUE NO. TWO

                               (Restated)

DOES THE ISSUE WHETHER THE JUDICIAL CONFESSION OF
APPELLANT WHEN HE PLEADED GUILTY AND RECEIVED A TEN
YEAR SENTENCE PROBATED FOR EIGHT YEARS AND A
$2500.00 FINE IS SUFFICIENT TO SUSTAIN THE JUDGMENT OF
THE TRIAL COURT REVOKING HIS PROBATION AFTER HIS
PLEAS OF TRUE TO SOME OF THE ALLEGATIONS IN THE
MOTION TO REVOKE HIS PROBATION HAVE MERIT ON
APPEAL?


                                    8
                     SUMMARY OF THE ARGUMENT
                      Pursuant to T.R.A.P. 38.1(g)

      See summary presented for Issue No. 1 above.

                             ARGUMENT

                     Pursuant to T.R.A.P. 38.1(h)
                            Issue No. 2

      It has long been the law that a judicial confession standing

alone is sufficient to support a finding of guilty and assessment of

punishment after a plea of guilty. (CR 9-11) See Dinnery v. State,

592 S.W.2d 343 (Crim.App. 1970) No other issues were preserved

for appeal in connection with Appellant’s plea of guilty as part of a

plea bargain.

                               PRAYER

      Upon the issues presented, counsel for Appellant, Christopher

Wayne Wilder, is of the opinion that Appellant’s appeal is without

merit in this case prays that he be permitted to withdraw in this case

and for such other and further relief to which Appellant may be

entitled.




                                    9
                                            Respectfully submitted,




                                            _/s/James P. Finstrom____
                                            James P. Finstrom
                                            Counsel for Appellant
                                            202 S. Marshall,
                                            P.O. Box 276
                                            Jefferson, Texas 75657
                                            903-665-7111
                                            Fax: 903-665-7167
                                            Texas Bar #07038000


                      CERTIFICATE OF SERVICE

      I certify that I have delivered a true copy of this brief to Hon.
Angela Smoak, counsel for the State, and to Appellant by United
States mail, first class postage prepaid, at the Joe F. Gurney Unit,
1385 FM 3328, Tennessee Colony, Texas 75803, on this 17th day of
July, 2015.


                                            __/s/James P. Finstrom___
                                            James P. Finstrom

                   CERTIFICATE OF COMPLIANCE

      I certify that Appellant’s Brief filed electronically on this 17th day
of July, 2015 complies with Tex. R. App. P. 9.4(i)(2)(B). This Brief
contains 1,279 words.


                                                   /s/ James P. Finstrom
                                                   James P. Finstrom



                                     10